Dismissed and Memorandum Opinion filed March 6, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01073-CV

                       TAMEKA L. BAYLOR, Appellant
                                          V.
               MULTI FAMILY BRADFORD PLACE, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1039609

               MEMORANDUM                             OPINION
      According to information provided to this court, this is an appeal from a
judgment signed November 26, 2013. The notice of appeal was filed November 25,
2013. The Harris County Clerk provided a record of the indigency proceedings in
which the contest to appellant’s affidavit of inability to pay costs was sustained.
See Tex. R. App. P. 20.1(i). On December 11, 2013, the trial court signed an order
requiring appellant to pay the costs of the appeal.
      To date, our records show that appellant has not paid the $195.00 appellate
filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); see also Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing fees in court of
appeals); Tex. Gov’t Code ' 51.207 (same). On December 20, 2013, this court
notified appellant that the filing fee was past due and the appeal was subject to
dismissal unless the fee was paid within ten days. No response was filed.

      The clerk’s record was due January 27, 2014, but it has not been filed. The
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record. On February 11, 2014,
notification was transmitted to all parties of the court’s intention to dismiss the
appeal for want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record or
filed any response to the court’s notice. Accordingly, the appeal is ordered
dismissed.



                                  PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                         2